United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-2424
                                  _____________

Sharon Riley,                            *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         * Appeal from the United States
St. Louis County of Missouri; Ronald A. * District Court for the Eastern
Battelle, St. Louis County Police Chief; * District of Missouri.
Stygar and Sons Chapel, doing business *
as Stygar Family of Funeral Services;    *
Robert Robinson, St. Louis County        *
Police Officer,                          *
                                         *
              Appellees.           _____________

                                Submitted: December 10, 1997
                                    Filed: August 13, 1998
                                 _____________

Before BOWMAN,1 FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                          _____________

FLOYD R. GIBSON, Circuit Judge.

      Sharon Riley brought this suit against St. Louis County, Missouri; St. Louis
County Police Chief, Ronald A. Battelle; St. Louis County Police Officer, Robert
Robinson (collectively, "the Department"); and Stygar and Sons Chapel, doing business


      1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
as Stygar Family of Funeral Services ("Stygar," or collectively, "Appellees"). In count
I, Riley sought relief under 42 U.S.C. § 1983 (1994) for Appellees' alleged violations
of her Fourth and Fourteenth Amendment rights. In counts II and III, Riley alleged
pendent state claims of negligence and breach of contract against Stygar. The district
court2 dismissed count I with prejudice based on Riley's failure to state a claim. See
Fed. R. Civ. P. 12(b)(6). After declining to exercise its supplemental jurisdiction, the
district court dismissed counts II and III without prejudice. See 28 U.S.C. § 1367(c)(3)
(1994). For the reasons set forth below, we affirm.

I.    BACKGROUND

       When reviewing a Rule 12(b)(6) dismissal for failure to state a claim, we look
only to the facts alleged in the complaint and construe those facts in the light most
favorable to the plaintiff. See Double D Spotting Serv., Inc. v. Supervalu, Inc., 136
F.3d 554, 556 (8th Cir. 1998). In Riley's First Amended Complaint, Riley states that
her son, Anthony Riley, committed suicide on September 6, 1995 at the age of eighteen
years old. Riley contracted with Stygar for a funeral package for her son. Riley
contends that Stygar conspired with the St. Louis County Police Department to violate
her Fourth and Fourteenth Amendment rights by allowing the Department to photograph
the deceased, without Riley's knowledge or permission, while the deceased remained
in Stygar's lawful possession and control. Specifically, Riley claims that Officer Robert
Robinson, acting under Chief Ronald Battelle's authority and control, photographed the
deceased as he lay in his coffin after the funeral services ended. Riley further contends
that the Department later displayed these photographs at a public gathering and
commented that the decedent's involvement in gang-related activities had caused his
death.



      2
       The HONORABLE FREDERICK R. BUCKLES, United States Magistrate
Judge for the Eastern District of Missouri.

                                          -2-
        As a result, Riley filed a three-count complaint against Appellees. In count I,
Riley claimed that the Appellees' actions violated section 1983 by denying her3 Fourth4
and Fourteenth Amendment rights. In counts II and III, Riley raised state law claims
of breach of contract and negligence against Stygar. Appellees moved to dismiss count
I for failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6).
The district court granted Appellees' motion and dismissed count I with prejudice and,
after declining to exercise its supplemental jurisdiction, dismissed counts II-III without
prejudice. Riley appeals the dismissal of her complaint.

I.     DISCUSSION

        We review de novo the district court's grant of a motion to dismiss pursuant to
Federal Rule of Civil Procedure 12(b)(6). See Double D Spotting Serv., Inc., 136 F.3d
at 557. Applying the same standard as the district court, we accept the complaint's
factual allegations as true and construe the complaint in the light most favorable to the
plaintiff. See id. We affirm a Rule 12(b)(6) dismissal if "it appears beyond doubt that
the plaintiff can prove no set of facts in support of [her] claim which would entitle [her]
to relief." Id. (internal quotation and citation omitted).

       Riley first argues that Appellees' conduct violated her Missouri common law right
of sepulchre and that the district court erred in failing to recognize the right of sepulchre
as a constitutionally protected property interest. We disagree.


       3
        We note that, to the extent that Riley's complaint alleged that Appellees' actions
violated her deceased son's constitutional rights, those claims were properly dismissed
because section 1983 does not provide a cause of action on behalf of a deceased for
events occurring after death. See, e.g., Guyton v. Phillips, 606 F.2d 248, 251 (9th Cir.
1979).
       4
        As Riley has not briefed any Fourth Amendment issues, we find that she has
abandoned the Fourth Amendment claims on appeal. See Fed. R. App. P.28(a)(3) &
(6); Pet Milk Co. v. Boland, 185 F.2d 298, 302 (8th Cir. 1950).

                                            -3-
      "Section 1983 relief is predicated on the denial of a right or interest protected by
the Constitution." Dover Elevator Co. v. Arkansas State Unv., 64 F.3d 442, 445 (8th
Cir. 1995) (internal quotation and citation omitted). Riley alleges that Appellees
deprived her of her property without due process of law in violation of the Fourteenth
Amendment. "Analysis of either a procedural or substantive due process claim must
begin with an examination of the interest allegedly violated." Id. at 445-46. Section
1983 does not create substantive rights, see Wilson v. Garcia, 471 U.S. 261, 278
(1985); rather, state law establishes the property interest while federal constitutional law
determines whether the state law property interest rises to a constitutionally protected
property interest. See Dover Elevator Co., 64 F.3d at 446.

       Riley urges this court to recognize a constitutionally protected property interest
based upon Missouri's common law right of sepulchre.5 However, "Missouri courts
have abandoned the early fiction that the cause of action for interference with the right
of sepulchre rested on the infringement of a quasi property right of the nearest kin to the
body." Lanigan v. Snowden, 938 S.W.2d 330, 332 (Mo. Ct. App. 1997) (internal
quotation and citation omitted). Instead, Missouri courts base the cause of action on the
mental anguish of the person claiming the right of sepulchre. See id. Nonetheless, we
need not consider whether Riley's right of sepulchre constitutes a constitutionally
protected property interest because Riley fails to allege facts sufficient to support her
claim that Appellees violated her right to sepulchre. Our analysis of the Missouri
common law right of sepulchre reveals that the deprivation of this right typically
involves a physical intrusion, mishandling, or manipulation of the deceased's body. See,
e.g., Golston v. Lincoln Cemetery, Inc., 573 S.W.2d 700, 703 (Mo. Ct. App. 1978);
Crenshaw v. O'Connell, 150 S.W.2d 489, 493 (Mo. Ct. App. 1941); Wilson v. St. Louis
& S.F.R. Co., 142 S.W. 775, 777 (Mo. Ct. App. 1912). In the instant case,

       5
        The common law right of sepulchre is the "right of the next of kin to perform a
ceremonious and decent burial of the nearest relative--and an action for the breach of
that right." Galvin v McGilley Memorial Chapels, 746 S.W.2d 588, 591 (Mo. Ct. App.
1987).

                                            -4-
Riley does not allege any physical insult to the deceased nor any interference with the
visitation, funeral, or burial. We therefore conclude that photographing the deceased's
body after the visitation and later displaying the photograph at a public assembly did not
deprive Riley of her right of sepulchre under Missouri law. As such, Riley fails to state
a claim upon which relief can be granted under section 1983. See Parratt v. Taylor, 451
U.S. 527, 535 (1981).

       Riley next argues that Appellees' photographing the deceased, displaying the
picture at a public assembly, and making slanderous comments regarding the deceased's
alleged gang activities violated her substantive due process rights as well as her right
to privacy. We disagree.

        "[S]ubstantive due process prevents the government from engaging in conduct
that shocks the conscience or interferes with rights implicit in the concept of ordered
liberty." United States v. Salerno, 481 U.S. 739, 746 (1986) (internal citations and
quotations omitted). A substantive due process claim can be stated two different ways.
One, substantive due process is violated when the state infringes "fundamental" liberty
interests without narrowly tailoring that infringement to serve a compelling state
interest. See Weiler v. Purkett, 137 F.3d 1047, 1051 (8th Cir. 1998) (en banc). Two,
substantive due process is offended when the state's actions either "shock[] the
conscience" or "offend[] judicial notions of fairness . . . or . . . human dignity." Id.
(internal quotation and citation omitted). We are generally hesitant to extend
substantive due process into new arenas. See id.

       In the present case, Riley has failed to allege either type of substantive due
process claim. First, no fundamental liberty interest of Riley has been infringed because
Riley's right for the Department to refrain from photographing the deceased, displaying
his picture at a public assembly, and making slanderous comments regarding the
deceased's alleged gang activities is not "so rooted in the traditions and conscience of
our people as to be ranked as fundamental." Reno v. Flores, 507 U.S. 292, 303

                                           -5-
(1993) (internal quotation and citation omitted). Second, we cannot conclude that the
Department's actions, despite being insensitive and the result of poor judgment, rise to
the level of sufficiently outrageous conduct that shocks the conscience. Therefore,
Riley has not alleged a violation of her constitutional right to substantive due process.

       Turning to Riley's right to privacy claim, "[t]he Supreme Court has recognized
that notions of substantive due process contained within the Fourteenth Amendment
safeguard individuals from unwarranted governmental intrusions into their personal
lives." Eagle v. Morgan, 88 F.3d 620, 625 (8th Cir. 1996). One aspect of this right to
privacy encompasses an individual's interest in avoiding disclosure of personal matters
and has been characterized as the right to confidentiality. See id. "This protection
against public dissemination of information is limited and extends only to highly
personal matters representing the most intimate aspects of human affairs." Id. (internal
quotation and citation omitted). "To violate [Riley's] constitutional right of privacy the
information disclosed must be either a shocking degradation or an egregious humiliation
of her to further some specific state interest, or a flagrant breach of a pledge of
confidentiality which was instrumental in obtaining the personal information." Id.
(internal quotation and citation omitted).

      Here, although Appellees' behavior was inappropriate, we cannot conclude that
these actions violated Riley's right to privacy. Riley allowed her son's remains to be
viewed at the visitation; therefore, Riley had no legitimate expectation that this
information would be kept confidential. See Eagle, 88 F.3d at 625. Moreover,
regarding Riley's claim that the slanderous comments deprived her of her "right to
privacy in the memory of her son and her right to see that his remains are treated in a
dignified and respectful manner," Appellant's Add. at 9, we find that Riley fails to
identify any tangible liberty or property interest, and "it is well established that
defamation or injury to reputation by itself does not state a constitutional deprivation."
Brayman v. United States, 96 F.3d 1061, 1066 (8th Cir. 1996). As such, Riley has
failed to allege a violation of her constitutional right to privacy.

                                           -6-
III.   CONCLUSION

       After a thorough review of the record and Riley's remaining arguments,6 we are
convinced that they are without merit. Accordingly, for the reasons stated, we affirm
the district court's dismissal of count I with prejudice for Riley's failure to state a claim
under section 1983. We also affirm the district court's dismissal of counts II and III
without prejudice based on the district court's decision not to exercise its supplemental
jurisdiction.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       6
        Riley argues that, one, the district court, by dismissing her claims against St.
Louis County, has precluded her from seeking legal redress against the County because
Missouri's sovereign immunity bars Riley's claim against the County in state court and
that this violates her procedural due process rights. Second, Riley contends that the
district court erred in finding that she failed to allege sufficient facts that Appellees
conspired to deprive Riley of her constitutional rights.

                                            -7-